SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q – QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) ☒ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2016 Or ☐ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 0-8952 SB PARTNERS (Exact name of registrant as specified in its charter) New York 13-6294787 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1 New Haven Avenue, Suite 102A, Milford, CT. (Address of principal executive offices) (Zip Code) (203) 283-9593 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. [ ] large accelerated filer[ ] accelerated filer [X] non-accelerated filer[ ] small reporting company Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). [ ] Yes [X] No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [ ] Yes [ ] No Not Applicable APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Not Applicable SB PARTNERS INDEX Part I Financial Information Item 1 Financial Statements Consolidated Balance Sheets as of September 30, 2016 (unaudited) and December 31, 2015 (audited) 1 Consolidated Statements of Operations (unaudited) for the three and nine months ended September 30, 2016 and 2015 2 Consolidated Statements of Changes in Partners' Equity (Deficit) (unaudited) for the nine months ended September 30, 2016 3 Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2016 and 2015 4 Notes to Consolidated Financial Statements (unaudited) 5 –7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 8–10 Item 3 Quantitative and Qualitative Disclosures about Market Risk 11 Item 4T Controls and Procedures 11 Part II Other Information 11 Signatures 12 Exhibit 31 Exhibit 32 ITEM 1. FINANCIAL STATEMENTS SB PARTNERS (A New York Limited Partnership) CONSOLIDATED BALANCE SHEETS September 30, 2016 (Unaudited) December 31, 2015 (Audited) Assets: Investments - Real estate, at cost Land $ 470,000 $ 470,000 Buildings, furnishings and improvements 5,016,185 5,016,185 Less - accumulated depreciation ) ) 3,598,195 3,716,203 Investment in Sentinel Omaha, LLC, net of reserve for fair value of $19,513,132 and $14,445,826 at September 30, 2016 and December 31, 2015, respectively 19,513,132 14,445,826 23,111,327 18,162,029 Other Assets - Cash and cash equivalents 1,228,718 1,206,899 Restricted cash - 200,000 Cash in escrow 500,677 500,244 Other 37,668 13,887 Total assets $ 24,878,390 $ 20,083,059 Liabilities: Loan payable, net of unamortized deferred finance costs of $34,577 and $50,956 at September 30, 2016 and December 31, 2015, respectively $ 5,725,896 $ 5,935,932 Accounts payable 374,676 370,209 Tenant security deposit 97,217 95,818 Accrued expenses 2,351,344 2,019,239 Total liabilities 8,549,133 8,421,198 Partners' Equity (Deficit): Units of partnership interest without par value; Limited partner - 7,753 units 16,345,587 11,678,793 General partner - 1 unit ) ) Total partners' equity 16,329,257 11,661,861 Total liabilities and partners' equity $ 24,878,390 $ 20,083,059 See notes to consolidated financial statements 1 SB PARTNERS (A New York Limited Partnership) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenues: Base rental income $ 177,012 $ 169,067 $ 523,996 $ 489,499 Other rental income 88,238 87,936 264,714 263,808 Interest on short-term investments 1,054 342 2,687 1,012 Total revenues 266,304 257,345 791,397 754,319 Expenses: Real estate operating expenses 60,016 81,253 210,353 238,148 Interest on loan payable - 113,380 - 363,784 Depreciation and amortization 44,796 40,850 134,388 115,132 Real estate taxes 31,665 31,362 94,996 94,086 Management fees 218,456 215,068 651,786 656,829 Other 31,800 41,662 99,784 115,588 Total expenses 386,733 523,575 1,191,307 1,583,567 Loss from operations ) Equity in net increase in net assets of investment 4,872,219 11,337,038 10,134,611 13,620,447 Reserve for value of investment ) Income from continuing operations 2,315,680 9,918,770 4,667,396 9,355,752 Income from discontinued operations - 113,823 - 407,718 Gain on sale of investment in real estate - 3,569,246 - 3,569,246 Net income 2,315,680 13,601,839 4,667,396 13,332,716 Income allocated to general partner 299 1,754 602 1,720 Income allocated to limited partners $ 2,315,381 $ 13,600,085 $ 4,666,794 $ 13,330,996 Income per unit of limited partnership interest (basic and diluted) Income from continuing operations $ 298.68 $ 1,279.35 $ 602.01 $ 1,206.73 Income from discontinued operations (including gain on sale) $ - $ 475.05 $ - $ 512.95 Net income $ 298.68 $ 1,754.40 $ 602.01 $ 1,719.68 Weighted Average Number of Units of Limited Partnership Interest Outstanding 7,753 7,753 7,753 7,753 See notes to consolidated financial statements 2 SB PARTNERS (A New York Limited Partnership) CONSOLIDATED STATEMENTS OF CHANGES IN PARTNERS' EQUITY (DEFICIT) For th e Nine Months Ended September 30, 2016 (Unaudited ) Limited Partners: Units of Partnership Interest Number Amount Cumulative Cash Distributions Accumulated Income Total Balance, January 1, 2016 7,753 $ 119,968,973 $ ) $ 3,431,406 $ 11,678,793 Net income for the period - - - 4,666,794 4,666,794 Balance, September 30, 2016 7,753 $ 119,968,973 $ ) $ 8,098,200 $ 16,345,587 General Partner: Units of Partnership Interest Number Amount Cumulative Cash Distributions Accumulated (Losses) Total Balance, January 1, 2016 1 $ 10,000 $ ) $ ) $ ) Net income for the period - - - 602 602 Balance, September 30, 2016 1 $ 10,000 $ ) $ 34 $ ) See notes to consolidated financial statements. 3 SB PARTNERS ( A New York Limited Partnership ) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited ) For the Nine Months Ended September 30, Cash Flows From Operating Activities: Net income $ 4,667,396 $ 13,332,716 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Equity in net increase in net assets of investment ) ) Reserve for fair value of investment 5,067,305 3,435,447 Gain on sale of real estate investment - ) Depreciation and amortization 134,388 117,100 Net decrease in operating assets ) ) Net increase (decrease) in accounts payable 4,466 ) Net increase in tenant security deposit 1,399 1,398 Net increase (decrease) in accrued expenses 332,105 ) Net cash provided by (used in) operating activites 48,667 ) Cash Flows From Investing Activities: Net proceeds from sale of investment in real estate owned 15,595,492 Interest earned on capital reserve escrow acount ) ) Capital additions to real estate owned - ) Net cash provided by (used in) investing activites ) 15,446,241 Cash Flows From Financing Activities: Repayment of mortgage note in discontinued operations - ) Repayment of loan payable ) ) Decrease in restricted cash 200,000 - Net cash (used in) financing activities ) ) Net change in cash and cash equivalents 21,819 386,521 Cash and cash equivalents at beginning of period 1,206,899 933,373 Cash and cash equivalents at end of period $ 1,228,718 $ 1,319,894 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ - $ 1,731,395 See notes to consolidated financial statements 4 SB PARTNERS Notes to Consolidated Financial Statements (Unaudited) (1) ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES SB Partners, a New York limited partnership, and its subsidiaries (collectively, the "Partnership" or the “Registrant”), have been engaged since April 1971 in acquiring, operating, and holding for investment a varying portfolio of real estate interests. SB Partners Real Estate Corporation (the "General Partner") serves as the general partner of the Partnership. The consolidated financial statements included herein are unaudited; however, the information reflects all adjustments (consisting of normal recurring adjustments) that are, in the opinion of management, necessary to a fair presentation of the financial position, results of operations and cash flows for the interim periods. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although management believes that the disclosures are adequate to make the information presented not misleading. It is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Partnership’s latest annual report on Form 10-K. The results of operations for the three and nine month periods ended September 30, 2016 are not necessarily indicative of the results to be expected for a full year. For a discussion of the significant accounting and financial reporting policies of the Partnership, refer to the Annual Report on Form 10–K for the year ended December 31, 2015. (2) RECLASSIFICATION In April 2015, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2015-3, Simplifying the Presentation of Debt Issuance Costs (ASU 2015-3), which changes the presentation of debt issuance costs in financial statements. ASU 2015-3 requires an entity to present such costs in the balance sheet as a direct deduction from the related debt liability rather than as an asset. ASU 2015-3 is effective for annual reporting periods beginning after December 15, 2015. The new guidance has been applied retrospectively to each prior period presented. The consolidated balance sheets for the periods ended September 30, 2016 and December 31, 2015 report the unamortized deferred financing costs as deductions from the loan payable. (3) INVESTMENTS IN REAL ESTATE As of September 30, 2016, the Partnership owns an industrial flex property in Maple Grove, Minnesota. The following is the cost basis and accumulated depreciation of the real estate investment owned by the Partnership at September 30, 2016 and December 31, 2015. No. of Year of Real Estate at Cost Type Prop. Acquisition Description 9/30/2016 12/31/2015 Industrial flex property 1 60,345 sf $ 5,486,185 $ 5,486,185 Less: Accumulated depreciation ) ) Investment in real estate $ 3,598,195 $ 3,716,203 (4) REAL ESTATE TRANSACTION On September 17, 2015, the Partnership sold Lino Lakes for $16,050,000 in an all cash transaction. The net proceeds from the sale were used, in part, to retire the mortgage note of $10,000,000 that had been secured by the property and to pay down the Partnership’s loan. The results of operations for the three and nine months ended September 30, 2015 are reflected as income from discontinued operations in the accompanying consolidated statements of operations. (5) INVESTMENT IN SENTINEL OMAHA, LLC In 2007, the Partnership made an investment in the amount of $37,200,000 in Sentinel Omaha, LLC (“Omaha”). Omaha is a real estate investment company which as of September 30, 2016 owns 14 multifamily properties in 10 markets. Omaha is an affiliate of the Registrant’s general partner. The investment represents a 30% ownership interest in Omaha. 5 The following are the condensed financial statements (000’s omitted) of Omaha as of and for the periods ended September 30, 2016 and December 31, 2015. Balance Sheet (Unaudited) September 30, 2016 (Audited) December 31, 2015 Investment in real estate, net $ 381,200 $ 355,615 Other assets 10,553 13,552 Debt ) ) Other liabilities ) ) Member's equity $ 130,088 $ 96,306 Statement of Operations (Unaudited) September 30, 2016 Rent and other income $ 32,986 Real estate operating expenses ) Other expenses ) Net unrealized income 21,619 Net increase in net assets $ 33,782 (6)LOAN PAYABLE Loan payable consists of the following non-recourse first lien: Annual Net Carrying Amount Property Interest Rate Maturity Date Installment Payments Amount Due at Maturity September 30, December 31, Bank Loan (a): Note B % Apr-18 - 5,760,473 $ 5,760,473 $ 5,986,888 Less: unamortized finance costs ) ) Loan payable $ 5,725,896 $ 5,935,932 (a) On September 17, 2007, the Partnership entered into a bank loan (the “Loan”) with a bank (“Holder”) in the amount of $22,000,000, which matured on October 1, 2008. The Partnership and Holder continued discussions and following a period of negotiation relating to the Partnership’s inability to pay off the loan at maturity, on April 29, 2011 the Partnership and Holder executed the new loan agreement (“Loan Agreement”) on the following terms: 1) In connection with the execution of the Loan Agreement, the Partnership was required to make an immediate payment to Holder of $11,930,430, reducing the balance due under the unsecured credit facility to $10,069,570. The payment was made from proceeds resulting from the sale of 175 Ambassador Drive. Additional proceeds from the sale were used to pay Holder’s legal and appraisal costs and to fund a reserve account for future tenant improvement and leasing costs, as needed. The remaining outstanding obligation in the amount of $10,069,570 was divided into two notes (“Note A” and “Note B;” together, the “Notes”). 2) Note A which had a balance of $3,768,751 as of September 18, 2015 was paid off in full using proceeds from the sale of Lino Lakes. 3) Note B in the amount of $5,760,473 has a maturity date of April 29, 2018. The Partnership has three 1-year options to extend the maturity date if certain conditions are satisfied. Note B previously accrued interest at an annual fixed rate of 5% but only until all interest and principal had been paid in full on Note A. Thereafter Note B does not accrue any interest. Except as discussed below, payments of principal are deferred until Registrant’s investment in Sentinel Omaha LLC (“Omaha”) pays distributions to the Partnership or the Partnership sells Eagle Lake Business Center IV or its investment in Omaha. Distributions from Omaha or net proceeds from the sale of Eagle IV or Omaha would be used first to pay the outstanding principal balance of Note B. If there are no distributions from Omaha prior to the Note B maturity, principal is due at maturity, subject to the above mentioned extensions. 4) Note B may be voluntarily prepaid upon notice to the Holder, subject to certain requirements as to the application of payments. The Partnership’s obligations under the Notes may be accelerated upon default. 6 5) On September 17, 2015, the Partnership sold Lino Lakes (see note 4). $200,000 of net sales proceeds had been held in reserve pending the expiration of the representations and warranties period as stipulated in the sales contract. On March 15, 2016, the representation and warranties period expired. There were no charges made against this reserve, therefore in March 2016, the $200,000 was used to further pay down the principal balance of the Note B in accordance with the terms of the Loan Agreement. Until the Partnership’s obligations under Note B is satisfied in full, the Partnership is required to pay a portion of its net operating income (after payment of certain permitted expenses), and the net proceeds from the sale, transfer or refinancing of its remaining properties and investments, toward Note B while retaining the other portion to increase cash reserves. On May 16, 2016, the partnership paid $26,415 to the Holder to pay down a portion of the outstanding balance of Note B. While the obligation under Note B is outstanding, the Partnership is precluded from making distributions to its partners. 6) The Partnership, its general partner and the Holder also entered into a Management Subordination Agreement accruing a portion of the investment management fee payable by the Partnership to its general partner so long as Note B remains outstanding. As of September 30, 2016 and December 31, 2015, $2,351,344 and $2,019,239, respectively of investment management fees have been accrued and are included in accrued expenses on the balance sheet. As additional security for the Partnership’s payment of its obligations under the Loan Agreement, the Partnership, through its wholly-owned subsidiary Eagle IV Realty, LLC, has executed a Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Financing Statement (“Eagle IV Security Agreement”) and a Pledge Agreement (“Eagle IV Pledge Agreement”) in favor of Holder. The Eagle IV Security Agreement provides Holder with a security interest on the Partnership’s property located in Maple Grove, Minnesota (“Eagle IV”) of up to $5,000,000. The Eagle IV Pledge Agreement pledges to Holder the Partnership’s membership interest in Eagle IV Realty, LLC, the direct owner of Eagle IV. The Partnership has no other debt obligation secured by Eagle IV. The Loan Agreement also provides for a negative pledge on the Partnership’s remaining property and investment. 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 General The consolidated financial statements for the three and nine months ended September 30, 2016 reflect the operations of one wholly owned industrial flex property located in Maple Grove, Minnesota and a 30% interest in Omaha. The consolidated financial statements for the three and nine months ended September 30, 2015 reflect the operations of the industrial flex property located in Maple Grove, Minnesota and one warehouse distribution center located in Lino Lakes, Minnesota as well as a 30% interest in Omaha. The warehouse distribution space was sold on September 17, 2015. Registrant’s wholly owned property located in Maple Grove, Minnesota is 100% leased to a single tenant whose lease expires October 31, 2019. The tenant has an option to terminate the lease after July 31, 2017 under certain conditions. One of the conditions is the payment of an early termination penalty the calculation of which is based on the remaining time period in the lease. Another condition is the tenant must provide notice twelve months prior to the termination. As of September 30, 2016, Registrant has not received any notice from the tenant. The tenant pays fixed base rent which increases approximately 3% each year. The tenant pays directly or reimburses Registrant for all utilities, real estate taxes, insurance and most of the property operating expenses and property management fees. Sentinel Omaha LLC’s portfolio consists of 13 garden apartment properties and one high rise apartment property. Leases generally are for one year or less. Tenants generally pay fixed rent plus utilities used by tenant. Results of Operations Total revenues from continuing operations for the three months ended September 30, 2016 increased $9,000 to approximately $266,000 as compared to approximately $257,000 for the three months ended September 30, 2015. Total revenues increased due to an increase in base rental income. Base rental income increased $8,000 to approximately $177,000 for the three months ended September 30, 2016 as compared to the same period in 2015 due to an increase in base rent at Registrant’s property located in Maple Grove, MN. Other rental income and interest income increased slightly. The Registrant reported a net loss from operations of approximately $120,000 for the three months ended September 30, 2016, an improvement of $146,000 as compared to a net loss from operations of approximately $266,000 for the same period in 2015. Net loss from operations consists of net income from the Maple Grove property offset by partnership income and expenses. The decrease of loss from operations was due to lower total expenses combined with higher total revenues. Total expenses from operations for 2016 decreased $137,000 to approximately $387,000 from approximately $524,000 in 2015, due primarily to a decrease in interest expense of $113,000 combined with small decreases in professional fees and real estate operating expenses. This decrease was partially offset by an increase in depreciation and amortization expense of $4,000. Total revenues from continuing operations for the nine months ended September 30, 2016 increased $37,000 to approximately $791,000 as compared to approximately $754,000 for the nine months ended September 30, 2015. Total revenues increased due to an increase in base rental income. Base rental income increased $34,000 to approximately $524,000 for the nine months ended September 30, 2016 as compared to the same period in 2015 due to an increase in base rent at Registrant’s property located in Maple Grove, MN. Other rental income and interest income increased slightly. The Registrant reported a net loss from operations of approximately $400,000 for the nine months ended September 30, 2016, an improvement of $429,000 as compared to a net loss from operations of approximately $829,000 for the same period in 2015. Net loss from operations consists of net income from the Maple Grove property offset by partnership income and expenses. The decrease in loss from operations was due to lower total expenses combined with higher total revenues. Total expenses from operations for 2016 decreased $393,000 to approximately $1,191,000 from approximately $1,584,000 in 2015, due primarily to a decrease in interest expense of $364,000 combined with small decreases in professional fees and real estate operating expenses. This decrease was partially offset by an increase in depreciation and amortization expense of $19,000. The Registrant has a 30% non-controlling interest in Omaha that is accounted for on a fair value basis. Under the terms of its unsecured bank loan Omaha is precluded from making distributions to its investors until its unsecured loan is paid in full. Net increase in net assets decreased $11,619,000 to approximately $33,782,000 for the nine months ended September 30, 2016 compared to net increase in net assets of approximately $45,401,000 for the same period in 2015. Omaha reports on a fair value basis and due to the mortgage crisis, stagnant real estate market and slow economy, Omaha reported a significant write-down in the value of its real estate portfolio of approximately $100,852,000 during 2008 to 2014. For the year 2015 and the first nine months of 2016, as real estate values recovered Omaha reported an increase in the value of its portfolio of $72,315,000 and $25,585,000, respectively. 8 On September 30, 2015, Omaha refinanced six properties which had been encumbered by a single secured credit facility with a high fixed interest rate. Previously, a refinancing of the secured credit facility would have required significant prepayment penalties which made a refinancing cost prohibitive. On September 30, 2015, the prepayment penalties were low enough that combined with higher valuations, each property’s borrowing capacity was sufficient to support a new separate mortgage with enough combined proceeds to pay off the credit facility and the prepayment penalties. The six new mortgages have lower interest rates than the loan they replaced although the new interest rates are floating rates, subject to changes in the credit markets. Based on a review of the 2015 property operations and considering the more advantageous terms of the new mortgages and barring any unforeseen downturn in the real estate and capital markets, Registrant concludes that looking forward, Omaha has a more likely than not chance to continue to improve the operations of its real estate assets, sell or refinance the assets with proceeds sufficient to pay off the underlying mortgages, pay off the unsecured bank loan, and subsequently make distributions to its investors for a portion of the original capital invested. Therefore, Registrant as of the period ended September 30, 2016 and as of the year ended December 31, 2015 has recognized a value for the Omaha investment equal to Registrant’s 30% portion of the equity reported on Omaha’s balance sheet for each period less a 50% reserve. On September 17, 2015, Registrant sold its warehouse distribution property located in Lino Lakes, Minnesota. The results of operations for this property for the three and nine months ended September 30, 2015 are reflected as income from discontinued operations in the accompanying consolidated statements of operations. For additional analysis, please refer to the discussions of the individual properties below. This report on Form 10-Q includes statements that constitute "forward looking statements" within the meaning of Section 27(A) of the Securities Act of 1933 and Section 21(E) of the Securities Exchange Act of 1934 and that are intended to come within the safe harbor protection provided by those sections. By their nature, all forward looking statements involve risks and uncertainties as further described in the Registrant’s latest annual report on Form 10-K. Actual results may differ materially from those contemplated by the forward looking statements. CRITICAL ACCOUNTING POLICIES The Registrant’s critical accounting policies are described in its Annual Report on Form 10-K for the year ended December 31, 2015. There were no significant changes to such policies in 2016 except as described in Note 2 to the financial statements. There are no accounting pronouncements or interpretations that have been issued, but not yet adopted, that Registrant believes will have a material impact on its consolidated financial statements. Liquidity and Capital Resources As of September 30, 2016, the Registrant had cash and cash equivalents of approximately $1,229,000. These balances are approximately $22,000 higher than cash and cash equivalents held on December 31, 2015. Cash and cash equivalents increased slightly during the nine months ended September 30, 2016 due to cash flow generated from operating activities at Registrant’s wholly owned property partially offset by partnership expenses. Restricted cash as of December 31, 2015 consisted of a portion of net proceeds from the sale of the Lino Lakes property. $200,000 of net sales proceeds had been held in reserve pending the expiration of the representations and warranties period as stipulated in the sales contract. On March 15, 2016, the representation and warranties period expired. There were no charges made against this reserve, therefore in March 2016, the $200,000 was used to further pay down the principal balance of the Note B in accordance with the terms of the Loan Agreement. Currently, Registrant’s only source of cash is rental income received from the tenant who leases 100% of the leasable space at Registrant’s wholly owned property in Maple Grove. The tenant reimburses Registrant for real estate taxes, insurance and most of the properties’ operating expenses leaving a significant portion of the base rent received available to fund capital improvements and partnership administrative expenses. A portion of any remaining annual cash flow is used to pay down the principal balance of Note B in accordance with the Loan Agreement while the remaining cash income is retained by Registrant as cash reserves. As part of Registrant and the Holder restructuring the bank loan in 2011, Registrant set aside $500,000 in escrow to be held and used only to pay the costs to re-tenant the space at Registrant’s wholly owned property if Registrant’s tenant defaults on its lease or exercises its right to terminate the lease early or fails to renew. Total outstanding debt at September 30, 2016 consists of Note B at $5,760,473. Under the terms of the Loan Agreement, when the A Note was paid off, interest on the Note B stopped accruing. Note B loan matures April 2018. If the Registrant does not have funds on hand sufficient to repay its indebtedness at maturity, the Registrant may need to refinance such indebtedness with new debt financing or provide necessary funds through equity offering(s). The Registrant may be unable to obtain a loan which will be sufficient to retire the existing loan. If it is unable to refinance this indebtedness on acceptable terms, the Registrant may be forced to liquidate its remaining assets upon disadvantageous terms, which could result in losses to the Registrant and adversely affect the amount of cash reserves. If general economic conditions result in higher interest rates at a time when the Registrant must refinance its indebtedness, the Registrant's interest expense could increase, which would adversely affect the Registrant's results of operations and financial condition. The Registrant has no other debt except normal trade accounts payable and accrued investment management fees. During the quarter, inflation and changing prices did not significantly affect the markets in which the Registrant conducts its business, or the Registrant's business overall. Registrant anticipates cash flow generated from the property located in Maple Grove and current cash reserves will be sufficient to cover operating and capital improvement costs and other working capital requirements of the Registrant so long as the tenant remains in place. 9 Eagle Lake Business Center IV (Maple Grove, Minnesota) Total revenues for the three months ended September 30, 2016 increased $8,000 to approximately $265,000 as compared to approximately $257,000 for the three months ended September 30, 2015. The property reported higher base rental income and slightly higher other rental income. Base rental income was higher in 2016 due to an increase in the base rent when the tenant’s lease was extended in 2015. Net operating income, which includes deductions for depreciation, increased $10,000 for the three months ended September 30, 2016 to approximately $163,000 from approximately $153,000 for the three months ended September 30, 2015 due primarily to higher total revenues. Operating expenses remained approximately the same from 2015 to 2016. Total revenues for the nine months ended September 30, 2016 increased $36,000 to approximately $789,000 as compared to approximately $753,000 for the nine months ended September 30, 2015. The property reported higher base rental income and slightly higher other rental income. Base rental income was higher in 2016 due to an increase in the base rent when the tenant’s lease was extended in 2015. Net operating income, which includes deductions for depreciation, increased $37,000 for the nine months ended September 30, 2016 to approximately $473,000 from approximately $436,000 for the nine months ended September 30, 2015 due primarily to higher total revenues. Operating expenses remained approximately the same from 2015 to 2016. 435 Park Court (Lino Lakes, Minnesota) On September 17, 2015, Registrant sold its warehouse distribution property located in Lino Lakes, Minnesota. The results of operations for this property for the three and nine months ended September 30, 2015 are reflected as income from discontinued operations in the accompanying consolidated statements of operations. Registrant did not report any activity for this property in 2016. Investment in Sentinel Omaha, LLC Comparison of three months ended September30, 2016 to September 30, 2015: As of September 30, 2016, the Omaha portfolio consisted of 14 multi-family properties located in 10 markets. Omaha’s total revenues for the three months ended September 30, 2016 were approximately $11,213,000. Income before net unrealized income was approximately $4,017,000. Major expenses included approximately $1,647,000 for interest expense, $1,064,000 for repairs and maintenance, $1,496,000 for payroll, and $1,134,000 for real estate taxes. Omaha reported net unrealized income of approximately $12,225,000 resulting in net increase in net assets of approximately $16,242,000. For the three months ended September 30, 2016, the Registrant’s 30% equity interest in the net increase in net assets of Omaha was approximately $4,872,000. Registrant continues to reserve 50% of the reported value of Omaha on its balance sheet. The reserve for value was adjusted in conjunction with recording the equity income for the quarter ended September 30, 2016. As a result, Registrant reported net equity in net increase in net assets of Omaha for the quarter ended September 30, 2016 of $2,436,000. Omaha’s total revenues for the three months ended September 30, 2015 were approximately $10,700,000. Loss before net unrealized income was approximately $732,000. Major expenses included approximately $4,964,000 for interest expense, $979,000 for repairs and maintenance, $1,261,000 for payroll, and $1,219,000 for real estate taxes. Omaha reported net unrealized income of approximately $38,522,000 resulting in net income of approximately $37,790,000. For the three months ended September 30, 2015, the Registrant’s equity interest in the income of Omaha was approximately $11,337,000. Registrant has reserved 50% of the reported value of Omaha on its balance sheet. The reserve for value was adjusted in conjunction with recording the equity income for the quarter ended September 30, 2015. As a result, Registrant reported a net $10,185,000 increase in equity in investment in Omaha for the quarter ended September 30, 2015. Comparison of nine months ended September 30, 2016 to September 30, 2015 Omaha’s total revenues for the nine months ended September 30, 2016 were approximately $32,986,000. Income before net unrealized income was approximately $12,163,000. Major expenses included approximately $4,880,000 for interest expense, $2,811,000 for repairs and maintenance, $4,428,000 for payroll, and $3,345,000 for real estate taxes. Omaha reported net unrealized income of approximately $21,619,000 resulting in net increase in net assets of approximately $33,782,000. For the nine months ended September 30, 2016, the Registrant’s 30% equity interest in the net increase in net assets of Omaha was approximately $10,135,000. Registrant continues to reserve 50% of the reported value of Omaha on its balance sheet. The reserve for value was adjusted in conjunction with recording the equity income for the nine months ended September 30, 2016. As a result, Registrant reported net equity in net increase in net assets of Omaha for the nine months ended September 30, 2016 of $5,067,000. Total revenues for the nine months ended September 30, 2015 were approximately $31,052,000. Income before net unrealized income was approximately $3,747,000. Major expenses included approximately $9,339,000 for interest expense, $2,660,000 for repairs and maintenance, $4,021,000 for payroll and $3,514,000 for real estate taxes. Omaha reported a net unrealized income of approximately $41,654,000 resulting in net income of approximately $45,401,000. For the nine months ended September 30, 2015, the Registrant’s equity interest in the income of Omaha was approximately $13,620,000. Registrant has reserved 50% of the reported value of Omaha on its balance sheet. The reserve for value was adjusted in conjunction with recording the equity income for the nine months ended September 30, 2015. As a result, Registrant reported a net $10,185,000 increase in equity in investment in Omaha for the nine months ended September 30, 2015. 10 ITEM 3. None ITEM 4. CONTROLS AND PROCEDURES (a) The Chief Executive Officer and the Principal Accounting & Financial Officer of the general partner of SB Partners have evaluated the disclosure controls and procedures relating to the Registrant’s Quarterly Report on Form 10-Q for the period ended September 30, 2016 as filed with the Securities and Exchange Commission and have judged such controls and procedures to be effective. (b) The Chief Executive Officer and the Principal Accounting and Financial Officer of the general partner of SB Partners have evaluated the internal control over financial reporting relating to the Registrant’s Quarterly Report on form 10-Q for the period ended September 30, 2016 and have identified no changes in the Registrant’s internal controls that have materially affected or are reasonably likely to materially affect the Registrant’s internal controls over financial reporting. PART II – OTHER INFORMATION ITEM 6. EXHIBITS Exhibit No.Description Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS** XBRL Instance 101.SCH** XBRL Taxonomy Extension Schema 101.CAL** XBRL Taxonomy Extension Calculation 101.DEF** XBRL Taxonomy Extension Definition 101.LAB** XBRL Taxonomy Extension Labels 101.PRE** XBRL Taxonomy Extension Presentation ** XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 11 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SB PARTNERS (Registrant) By: SB PARTNERS REAL ESTATE CORPORATION General Partner Dated: November 9, 2016 By: /s/ David Weiner David Weiner Chief Executive Officer Principal Financial & Accounting Officer Dated: November 9, 2016 By: /s/ John H. Zoeller John H. Zoeller Chief Financial Officer 12
